Case: 18-50401      Document: 00515146697         Page: 1    Date Filed: 10/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 18-50401                         October 4, 2019
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


              Plaintiff - Appellee

v.

CASEY LEE JONES,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:18-CR-6-1


Before SOUTHWICK, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Pursuant to a written plea agreement, Casey Lee Jones pled guilty to
possession with intent to distribute methamphetamine. The plea agreement,
which Jones signed, contained the following waiver:
       I waive the right to challenge the sentence imposed, knowing that
       [t]his sentence has not yet been determined by the Court . . . . In
       other words, I understand that I cannot challenge the sentence
       imposed by the District Court . . . . Realizing the uncertainty in
       estimating what sentence I will ultimately receive, I knowingly

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50401    Document: 00515146697     Page: 2   Date Filed: 10/04/2019



                                 No. 18-50401
      and voluntarily waive the right to appeal the sentence or to contest
      it in any post-conviction proceeding in exchange for the concessions
      made by the Government in this Agreement, except as otherwise
      provided herein.
Despite this unambiguous language, Jones now raises various challenges to
the propriety of his sentence. And he argues that the waiver is invalid because
the lower court violated Federal Rule of Criminal Procedure 11(b)(1)(N). That
Rule requires the court, during a plea colloquy, to “inform the defendant of,
and determine that the defendant understands, . . . the terms of any plea-
agreement provision waiving the right to appeal or to collaterally attack the
sentence.” FED R. CRIM. P. 11(b)(1)(N).
      Because Jones challenges the validity of the appeal waiver for the first
time on appeal, our review is for plain error. United States v. Alvarado-Casas,
715 F.3d 945, 953 (5th Cir. 2013). To establish plain error based on a Rule 11
omission, Jones “must show a reasonable probability that, but for the error, he
would not have entered the plea” (among other things).        United States v.
Dominguez Benitez, 542 U.S. 74, 83 (2004). Even now, Jones does not assert
that he would have changed his plea if the waiver had been called to his
attention during rearraignment. The record is equally silent. Defendant has
therefore failed to demonstrate plain error.
      In any event, this Court will enforce an appeal waiver provision,
“regardless of whether the district court addressed it directly[,] where the
record indicates the defendant has read and understood his plea agreement
and has raised no questions about the waiver.” United States v. Higgins, 739
F.3d 733, 737 (5th Cir. 2014). In this respect, the record is clear: Before the
magistrate judge accepted Jones’s plea, Jones confirmed that he had discussed
the plea agreement with his attorney, that he agreed to it, and that he signed
it. He raised no questions about the waiver during the colloquy. He will


                                       2
    Case: 18-50401    Document: 00515146697        Page: 3   Date Filed: 10/04/2019



                                    No. 18-50401
therefore “be held to the bargain to which he agreed.” United States v. Portillo,
18 F.3d 290, 293 (5th Cir. 1994).
      The appeal is DISMISSED.




                                         3